Citation Nr: 0826825	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-01 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of death.


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served in the Philippine Guerilla and Combination 
Service from October 1943 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that the appellant's 
application to reopen which declined to reopen the 
appellant's claim for service connection for the veteran's 
cause of death.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board 
determinate whether new and material evidence has been 
received prior to reaching the merits of the claim.  


FINDINGS OF FACT

1.  Service connection for cause of death was denied in an 
unappealed RO rating decision in March 2002.

2.  No new evidence has been received that relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied service 
connection for cause of death is a finally adjudicated claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for cause of death.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans' Claims (Court) held 
that, in the context of a claim to reopen a previously denied 
claim for service connection, the notice requirements of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159 require VA to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Court further held that the 
failure to provide notice of what constitutes material 
evidence in this context would generally be the type of error 
that has the natural effect of producing prejudice because it 
would constitute a failure to provide a claimant notice of a 
key element of what it takes to substantiate a claim to 
reopen.

Here, the RO sent correspondence in June 2005 that met the 
requirements set forth by the Court in Kent.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the July 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

New and Material Evidence

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103.  A finally adjudicated claim may only be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  New evidence means existing evidence 
not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the appellant seeks to reopen a claim for service 
connection for the veteran's cause on death.  In support, she 
submitted a handwritten statement from a private physician.  
In the note, the doctor stated that he had treated the 
veteran for pulmonary tuberculosis (PTB) prior to his death 
in October 1979.  He also claimed that the veteran contracted 
the PTB that caused his death during service.  

After finding that the physician's letter constituted new and 
material evidence, the RO reopened the service connection 
claim.  The RO, however, concluded that the physician's 
statement was "of no useful value" because it was not 
supported by treatment records, diagnostic tests, or x-rays.  
Thus, the service connection claim was denied.  

The appellant did not file a timely appeal to the March 2002 
rating decision.  Hence, it became a finally adjudicated 
claim.
 
The appellant applied to reopen her claim for service 
connection for the veteran's cause of death in June 2005.  In 
support of her claim, she submitted a second handwritten note 
from the same private physician.  In the note, the doctor 
reaffirmed his previous assertion that the veteran contracted 
the illness that caused his death during his period of active 
duty.  

After a thorough review of the record, the Board finds that 
new and material has not be submitted to reopen the 
appellant's claim for service connection for the veteran's 
cause of death.  Although the second note from the private 
physician was not previously to agency decision makers, it is 
wholly cumulative and redundant of the first letter.  
Accordingly, the newly submitted evidence is not material.  
Hence, the claim must remain denied.   



ORDER

Service connection for cause of death remains denied because 
new and material evidence has not been received to reopen the 
claim.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


